       Case 1:20-cv-00032-SMR-SBJ Document 56 Filed 02/09/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF IOWA


                                                )    Case No. 1:20-cv-00032-SMR-SBJ
DOE, INC.,                                      )
                                                )
     Plaintiff,                                 )
                                                )    NOTICE OF DISMISSAL
v.                                              )
                                                )
JOHN DOE and JANE DOE,
                                                )
     Defendants.                                )
                                                )
                                                )
                                                )
                                                )


        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Doe, Inc. hereby

files this Notice of Dismissal.

Respectfully submitted,

                                             THE WEINHARDT LAW FIRM

                                             By /s/ Mark E. Weinhardt
                                               Mark E. Weinhardt                      AT0008280
                                               David N. Fautsch                       AT0013223
                                                2600 Grand Avenue, Suite 450
                                                Des Moines, IA 50312
                                                Telephone: (515) 244-3100
                                                mweinhardt@weinhardtlaw.com
                                                dfautsch@weinhardtlaw.com


                                             ORRICK, HERRINGTON & SUTCLIFFE LLP
                                             Robert L. Uriarte (pro hac vice)
                                             1000 Marsh Road
                                             Menlo Park, CA 94025
                                             Telephone: (650) 289-7105
                                             ruriate@orrick.com

                                             ATTORNEYS FOR PLAINTIFF
